UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4825



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH MCKENZIE WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-02-125)


Submitted:   April 12, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary L. Lumsden, Rhonda Lee Overstreet, LUMSDEN, OVERSTREET &
HANSEN, Roanoke, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Donald R. Wolthuis, Assistant United States
Attorney, Carrol M. Ching, Third Year Practice Law Student,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Joseph    McKenzie    Williams      appeals       his   conviction   and

sentence for possession of heroin with intent to distribute, in

violation of 21 U.S.C. § 841 (2000).               He contends that the district

court erred in denying his motion to suppress evidence because his

stop, arrest, and detention were not supported by probable cause.

We    review    a   district      court’s       legal   determinations      de    novo.

Ornelas    v.    United    States,        517   U.S.    690,     699   (1996);   United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).                             When a

suppression motion has been denied, we review the evidence in the

light most favorable to the government.                        See United States v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

               Williams argues that the informant used by the police was

not reliable and therefore did not provide probable cause. We hold

that    the     information       provided        by    the     informant   contained

sufficient indicia of reliability because lying would have been

against his penal interests. See United States v. Miller, 925 F.2d

695, 699 (4th Cir. 1991).           We have reviewed the record and conclude

that under the totality of the circumstances, sufficient probable

cause existed to support Williams’s stop, arrest, and detention.

See    Illinois     v.   Gates,     462    U.S.    213,       230-32   (1983);   United

States v. Singh, ___ F.3d ___, ___, 2004 WL 691524, at *5 (4th Cir.

Apr. 2, 2004).




                                          - 2 -
            Accordingly,   we   affirm   Williams’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 3 -